Citation Nr: 0902837	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  02-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA benefits in excess of $80 on behalf of the child 
of the veteran in the appellant's custody.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1983; prior to that, he also served on active duty 
for an additional four months and two days.  The appellant is 
the custodian of one of the veteran's biological children, S. 
D.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from an October 2001 Special 
Apportionment Decision in which the RO denied the appellant's 
claim for an increased apportionment of the veteran's VA 
benefits.

In a January 2005 decision, the Board denied the appellant's 
claim for an increased monthly apportionment of the veteran's 
VA benefits.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2006, 
the appellant and VA filed a Joint Motion to Vacate and 
Remand the BVA Decision on Appeal (joint motion).  By a March 
2006 Order, the Court granted the joint motion and remanded 
the appeal for compliance with the instructions in the joint 
motion.

In August 2006, Board remanded the appeal for additional 
development and the RO's initial review and consideration of 
additional evidence submitted by the appellant in May 2006.  

For the reasons expressed below, the appeal is again remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and the appellant 
if further action, on their part, is required.


REMAND

As noted in the August 2006 Board remand, the Board did not 
discuss the reasonableness of the veteran's two car payments 
in the previous decision.  Moreover, in a February 2002 
statement, made in conjunction with a request for a waiver of 
overpayment of VA benefits, the veteran requested that only 
$50 to $100 of his VA benefit payments be applied towards 
repayment of the $11,925 debt, which arose from retroactive 
payment of $400 per month for two of his other dependents 
from July 1, 1997 through March 31, 2001.

The Board notes that the veteran's financial situation may 
have changed since submission of his most recent Financial 
Status Report (FSR).  In this regard, the record reflects, 
during the pendency of this appeal three of the veteran's 
other dependents turned 18 in March 2004, March 2005 and 
October 2005, respectively, and thus may no longer be 
receiving apportioned benefits.  Moreover, in an April 2001 
statement, the veteran indicated that he had declared 
bankruptcy, owed more than $4,500 in legal fees, and he had 
not included expenses for gas to go to doctor appointments.  
In addition, in a March 2006 statement, the appellant noted 
that the veteran's vehicles, for which he had been making 
payments totaling $600 per month, should be paid for by now.  
Indeed, the veteran's most recent FSR dated in February 2002 
reflects that he took out truck and car loans in September 
1999 and January 2000, respectively, over nine years ago.  In 
several statements, the appellant also contends that her 
expenses have increased in caring for S. D, the veteran's 
dependent at issue.  Thus, the appellant's financial 
situation may also have changed during the interim period.

In light of the foregoing, in the August 2006 remand, the 
Board found that a current and more thorough accounting of 
the income and expenses of the veteran and appellant was 
required before the Board rendered a final appellate 
determination and remanded the case for updated FSRs.  In 
taking this action, both the appellant and the veteran were 
notified that failure to comply with the Board's directives 
might well adversely impact on the adjudication of this 
claim.  In addition, Board noted that notice of the type of 
evidence needed to establish an effective date, should the 
claim on appeal be granted, consistent with the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) had not been provided and should be provided on 
remand.  

A "special" apportionment may be paid on the basis of the 
facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimant(s).  

An apportionment is a "contested claim" subject to special 
procedural requirements.  For instance, if the apportionment 
claim is simultaneously contested, all interested parties are 
to be specifically notified of any action taken by the agency 
of original jurisdiction, of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented.  38 U.S.C.A. § 7105A(a); 
38 C.F.R. § 19.100.  Upon the filing of a notice of 
disagreement, all interested parties are to be furnished with 
a copy of the statement of the case (SOC) and any 
supplemental SOC (SSOC).  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 
19.101.  When a substantive appeal is filed, its content is 
to be furnished to the other contesting parties to the extent 
that it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 U.S.C.A. § 7105A(b); 38 
C.F.R. § 19.102.

Unfortunately, the Board's review of the record reflects that 
another remand is warranted, for due process reasons.

In April 2004, the veteran notified the RO that he had not 
received one of his checks.  Later that month, the RO 
indicated that, although the veteran had changed his address 
to a P. O. Box, his check had been sent to another address 
and that VA had updated his address to the P. O. Box.  The 
veteran asked that VA not let anyone change his address for 
any reason due to mail fraud.  In compliance with the 
veteran's request, the letter forwarding a copy of the 
Board's August 2006 remand to the veteran's P. O. Box was 
returned an undeliverable.  It is unclear whether the notice 
letter requesting that he provide an updated FSR, or a copy 
of the August 2008 SSOC was ever received by the veteran, as 
there is no indication in the record that the AMC contacted 
the veteran or his representative for a new address.  
Similarly, in October 2008, another statement was received 
from the appellant from an address different from that in the 
record to which the SSOC had been sent.  Neither the veteran 
nor the appellant have returned the requested FSRs.  

In order to ensure due process on this contested claim, on 
remand, the VA should make every effort to ascertain the 
veteran's current phone number and address, to include 
contacting his representative, the Salisbury VA Medical 
Center, his former attorney (H. Gerald Beaver), and the bank 
where his VA benefits are directly deposited on a monthly 
basis.  After obtaining such contact information, VA should 
telephone the veteran and ascertain where any adjudication 
notices should be sent in accord with his April 2001 request.  
Once an address is provided by the veteran, VA should resend 
the notice letter required by the Board's previous remand and 
a copy of the August 2008 SSOC and any subsequent rating 
action or SSOC, to the veteran at the address provided by him 
and to the appellant at the [redacted] address.  As in the 
previous remand, both the appellant and veteran are hereby 
notified that failure to comply with the Board's directives, 
in particular, furnishing updated FSRs, may well adversely 
impact on the adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Make every effort to ascertain the 
veteran's current phone number and 
address, to include contacting his 
representative, the Salisbury VA Medical 
Center, his former attorney (H. Gerald 
Beaver), and the bank where his VA 
benefits are directly deposited on a 
monthly basis.  After obtaining such 
contact information, telephone the veteran 
and ascertain where any adjudication 
notices should be sent in accord with his 
April 2001 request.  Once an address is 
provided by the veteran, VA should resend 
a corrective notice letter that includes 
an explanation of the information or 
evidence needed to establish an effective 
date, if the claim on appeal is granted, 
as outlined by the Court in Dingess (cited 
to above), and copies of the August 2008 
SSOC and any subsequent rating action or 
SSOC, to the veteran at the address 
provided by him, to his representative, 
and to the appellant at the [redacted]
address. 

Furnish VA Forms 4-5655 (Financial Status 
Report (FSR)) to the appellant and the 
veteran (and his representative) and 
request that they complete them for the 
period from February 2002 to the present, 
indicating their income and expenses.  The 
significance of compliance should be 
explained, to specifically include 
advising that failure to provide updated 
FSRs may result in an adverse 
determination.  In particular, request 
that the veteran and the appellant, if 
possible, include with their updated FSRs 
copies of supporting documents for all 
relevant periods, including any pertinent 
canceled checks, copies of pertinent 
bills, invoices, bank statements, as well 
as lease, loan, or mortgage agreements, to 
corroborate their representations 
concerning their monthly income and 
expenses.  The VA should also inquire of 
each party whether he or she has shared 
housing expenses with any other individual 
during the pertinent periods in question, 
and, if so, whether such individual(s) 
pay(s) all or any portion of the expenses 
shown on that party's updated FSR.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, 
evaluating the claim based on all income 
and expenses throughout the entire 
appellate period.  This review should 
include consideration of the 
reasonableness of reported expenses.  
Ensure that all contested claims 
procedures under 38 C.F.R. §§ 19.100, 
19.101, and 19.102 are followed with 
respect to all future actions.  If the 
benefit sought on appeal remains denied, 
furnish the appellant, veteran and his 
representative an SSOC and afford them an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




